Citation Nr: 1031696	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left arm scarring.

2.  Whether a rating action of April 2003 denying service 
connection for posttraumatic stress disorder (PTSD), contains 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and M.Z.




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from July 2006 (left arm scar) and December 2006 (CUE) 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

In June 2009, the Veteran and two other witnesses testified at a 
travel Board hearing held before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
Veteran's claims file.  At the hearing, the parties clarified 
that there were two issues on appeal, one of which was an 
original service connection claim for a left arm scar and the 
other of which involved an allegation of CUE in a final rating 
decision of April 2003 (as shown on the title page of this 
decision).  

The Board notes that the SSOC issued in March 2009 included 
consideration of whether new and material evidence was submitted 
to reopen the denial of service connection for PTSD.  However, 
that claim was never addressed in a prior Statement of the Case.  
VA regulations provide that in no case will a SSOC be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in the Statement of the Case, or 
to respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case.38 C.F.R. 
§ 19.32.  At the travel board hearing held in June 2009, the 
possibility of reopening the service connection claim for PTSD 
was mentioned.  As a related matter, the Board observes that 
effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  A claim of whether new and material 
evidence has been presented with which to reopen a service 
connection claim for PTSD has been raised by the record.  
This issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A left arm scar was noted on the April 1972 enlistment 
examination report and the presumption of soundness as to this 
condition is rebutted.  

2.  There has been no credible lay evidence or competent medical 
presented reflecting that a pre-existing left arm scar was 
permanently aggravated in or as a result of service.  

3.  In an April 2003 decision, the RO denied service connection 
for PTSD; the Veteran was notified of that decision in April 
2003, did not timely appeal that determination and it became 
final.

4.  At the time of the April 2003 rating decision there was no 
undebatable error of fact or law which would change the outcome.


CONCLUSIONS OF LAW

1.  A left arm scar preexisted service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).  

2.  The April 2003 rating decision, which denied the Veteran's 
service connection claim for PTSD was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Specifically, VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements)

As an initial matter, the Board observes that the United States 
Court of Appeals for Veterans Claims (Court) has held that the 
VCAA does not apply to claims of CUE in prior final rating 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002) (per curiam 
order).  Although the VCAA is generally applicable to all claims 
filed on or after the date of its enactment, it is not applicable 
to CUE claims.  In this regard, the Board notes that "there [was] 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify [were] now, for 
the first time, applicable to CUE motions."  Livesay v. Principi, 
15 Vet. App. 165 (2001).  Although the VCAA is potentially 
applicable to all pending claims, CUE claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
(finding that the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  A claim of CUE is not by itself a claim for 
benefits.  Thus, CUE is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  Based on the Court's 
precedential decision in Livesay, the Board concludes that the 
Veteran's CUE claim is not subject to the provisions of VCAA.  

With respect to the Veteran's service connection claim, the VCAA 
duty to notify was satisfied by letter sent to the Veteran in 
April 2006.  The letter addressed all required notice elements 
and was sent prior to the initial unfavorable decision issued by 
the agency of original jurisdiction (AOJ) in July 2006.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate the claim.  19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  This specific notice was provided to the Veteran in 
April 2006.  Thereafter, the RO readjudicated the claim in an 
August 2007 statements of the case and in a supplemental 
statement of the case issued in March 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully 
compliant notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).this case.  

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service treatment records (STRs) and other relevant 
treatment records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that VA 
does not have "a duty to develop" CUE claims because "there is 
nothing further that could be developed."  See VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001).  

As pertains to the service connection claim on appeal, the 
Veteran maintains that his service treatment records (STRs) are 
incomplete in this case and could only be obtained by a member of 
Congress.  However, the record which he has used as an 
illustrative example supporting this contention is on file, as is 
a separation examination report.  The Board can find no 
indication that the Veteran's STRs are incomplete in this case.  
In addition, his service personnel records were added to the file 
in 2002.  The file contains numerous lay statements from the 
Veteran and others as well as testimony presented at a travel 
Board hearing held in June 2009.  VA records are on file as are 
records and decisions from the Social Security Administration.  

There has been no VA examination conducted in this case in 
conjunction with the service connection claim for a left arm 
scar.  According to McLendon v. Nicholson, 20 Vet. App. 79 
(2006), VA must provide a medical examination in a service-
connection claim when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  Id., at 
81.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, however, there is sufficient medical and other evidence 
already on file to fairly decide the claim.  Moreover, it is 
significant to note that there has been no lay or clinical 
evidence presented establishing or even suggesting the presence 
of any symptomatology associated with a left arm scar, which was 
shown on the Veteran's enlistment into service.  Essentially, the 
standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are 
not met in this case to require requesting a VA compensation 
examination regarding the claim for service connection for a left 
arm scar.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  

In addition, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that as to the claim being decided herein on appeal, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

As the factual background relating to the claims on appeal is to 
some degree intertwined and overlapping, the pertinent facts 
relating to both claims will be consolidated and presented 
herein.   

The Veteran served with the United States Marine Corps (USMC) 
with a primary MOS of machine gunner.  He has no decorations, 
medals or awards indicative of combat.  He filed an original 
service connection claim for PTSD in February 2002 and an 
original service claim for left arm scarring in April 2006.

The STRs include two enlistment examination reports both dated on 
April 17, 1972.  Both reports reflect that psychiatric evaluation 
was normal, clinical evaluation of the skin was normal, and that 
there were no noted body marks, scars or tattoos.  However, one 
of the examination reports dated on April 17, 1972 includes a 
graphic of the front and back sides of the body with designations 
of the right and left sides, with a circle and letter "S" on 
the left arm, apparently indicating the presence of a scar.  This 
examination report includes a date stamp of April 28, 1972, 
indicating that R.L.L., a CPT, MC, USAR, certified that no 
disqualifying defects or communicable diseases were noted, as 
well as a second date stamp on May 3, 1972, certifying the same.  
The STRs are negative for any injury or wound to the left arm and 
fail to mention any scarring in that area.  Likewise the STRs are 
negative for any complaints, findings, or diagnoses of a 
psychiatric nature.  Also on file is an April 1974 separation 
examination report reflecting that psychiatric evaluation was 
normal,  clinical evaluation of the skin was normal, and that 
there were no noted body marks, scars or tattoos

VA records dated from 1999 to 2002 are negative for any reference 
to left arm scarring, or any complaint, findings or symptoms 
related thereto.  Records dated in 2002 reflect that PTSD was 
diagnosed for which the Veteran was being treated, but fail to 
contain any mention of a wound to the left arm sustained in 
service.  The Veteran was a patient in the PTSD unit of the VA 
domiciliary ward from April to May 2002, and the file contains a 
May 2002 discharge summary from that period.  The summary 
indicates that the Veteran claimed to have PTSD stemming from his 
combat-like situation while serving in Korea with the USMC from 
1972 to 1974.  He reported that he was trained as an N-60 machine 
gunner.  The discharge diagnoses included PTSD and depression.  

The file contains a May 2002 statement from a VA social science 
program specialist indicating that the Veteran had been provided 
with evidence of stressful documented conditions associated with 
service in the DMZ in Korea, which the Veteran claimed accounted 
for his PTSD diagnosis.  The specialist noted that proving 
stressors associated with service in the DMZ of Korea had 
historically been difficult for veterans to prove.  

A stressor development letter was issued to the Veteran in June 
2002.  In August 2002, the Veteran provided a stressor statement 
in conjunction with his PTSD claim.  He reported that after basic 
training, he went to Korea for training, where on landing, his 
unit was immediately fired upon by the North Korean infantry.  He 
indicated that he was assigned to patrol duties and reported that 
he saw comrades die and was often subjected to incoming fire.  He 
also recalled walking into several ambushes with gunner teams, 
and noted two episodes in which a serviceman was killed.  He 
reported patching up one of the rifleman with guts hanging out 
and his legs blown up.  The Veteran also remembered helping the 
corpsman put people into body bags and estimated that this would 
occur 2 to 3 times a week.   Therein the Veteran made no mention 
of any hand to hand combat or of any wound or injury sustained of 
the left arm.  

Also submitted for the file in August 2002 were 2 pages service 
personnel records; one pertaining to his MOS (machine gunner) and 
training (Chaser School), and the second documenting a full 
record of his service from 1972 to 1974.    

In October and November 2002, the NPRC (National Personnel 
Records Center) indicated that it was unable to locate the 
Veteran's personnel file, explaining that the records either did 
not exist or were not at NPRC, adding that further efforts to 
locate them at NPRC would be futile.  

Also on file is a QTC examination report of January 2003 relating 
primarily to the Veteran's PTSD claim.  The Veteran was given an 
opportunity to provide a history of his military experiences and 
stressors, essentially reporting the accounts stressors as 
recorded in his August 2002 statement.  The report reflects that 
the Veteran made no mention of any hand to hand combat or of any 
wound or injury sustained of the left arm.  PTSD was diagnosed.

In an April 2003 rating decision, service connection was denied 
for PTSD.  The RO pointed out that the Veteran served as a 
machine gunner, with no evidence of any combat citations or 
combat participation.  The decision indicated that the Veteran 
served at "ChPriDu" from April 30, 1973 to May 25, 1973.  The 
RO denied the claim reasoning that the available medical evidence 
was insufficient to confirm a link between current symptoms and a 
reported stressor, and that the Veteran had not provided 
sufficient detail to enable confirmation of a claimed stressor.  
He was notified of that decision in correspondence dated on April 
30, 2003 and did not appeal it.  

VA records include an Agent Orange examination dated in October 
2003.  The Veteran gave a history of serving in North Korea in 
1972 and 1973 in the area along the DMZ.  He indicated that he 
had no know health problems while he was in Korea except for some 
neck and back problems.  It was also noted that he had a 
laceration of the left antecubital (elbow) region, which did not 
require suturing, but left some scarring (not specifically 
described as occurring during service).  Physical examination 
revealed no significant skin lesions.   

Thereafter, it appears that the Veteran contacted the NPRC in an 
attempt to obtain his STRs.  In a response received in June 2005, 
NPRC informed him that after an extensive search, his records 
could not be located and might be in the possession of VA.  

In a statement issued by the Veteran in October 2005, he 
indicated that he had researched the contents of claims file 
which included a record dated on April 19, 1973, documenting a 
scar of the left arm, which the Veteran reported occurred when he 
was stabbed by a bayonet while participating in hand to hand 
combat.  A very dark copy of that record was added to the file as 
"Attachment 5."  

In statements received in April and May 2006, the Veteran 
reported that his left arm wound was treated in the field at the 
time of the injury, around April 1973.  He also mentioned that he 
should have received a Purple Heart for this wound and had 
contacted NPRC in this regard, which was still hunting for 
information.  In April 2006, the Veteran also requsted that the 
service connection claim for PTSD be reopened.  In a July 2006 
rating decision, service connection was denied for left arm 
scarring and the service connection claim for PTSD was not 
reopened, based on a finding that new and material evidence had 
not been presented.  

In July 2006, the Veteran filed a claim alleging CUE error in a 
rating action of April 2003 which denied service connection for 
PTSD.  

The file contains records and a decision of the Social Security 
Administration (SSA) reflecting that SSA disability benefits were 
denied in 1994 decisions which were confirmed in 1995.  Those 
records show that his primary disabilities consisted of obesity, 
arthritis and right shoulder sprain.  Those records contain no 
reference to a left arm injury/wound, or of left arm scarring, to 
include any associated symptomatology, and do to reflect that 
PTSD had been diagnosed as of that time.  

VA records dated from 2004 to 2009 are negative for any reference 
to left arm scarring, or for any complaints, findings or symptoms 
related thereto and reflects that the Veteran continued to be 
treated for PTSD.  

The Veteran provided testimony at a travel Board hearing held in 
June 2009.  He stated that while serving in Korea on patrol 
policing a penitentiary in 1972 or 1973, somebody jumped up and 
slashed a bayonet or other sharp object across his arm, resulting 
in a scar around the elbow and forearm; he further states that 
this is a stressor which supports the diagnosis of PTSD.  He 
maintained that VA did not have his service treatment records, 
and stated that a Michigan Congressman was able to find them and 
provide them for him.  He also stated that VA had determined that 
a scar existed prior to service, but asserted that service 
records refuted this.  With respect to the PTSD claim, the 
Veteran's representative argued that VA did not have all of the 
relevant documents before it at the time of the April 2003 
decision, but that these were able to be obtained by a Michigan 
Congressman.  It was stated that CUE was shown based on VA's 
failure to fully review all pertinent documents.  

A.	 Service Connection - Left Arm Scar

Generally, in order to establish direct service connection for a 
claimed disorder, there must be (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran maintains that service connection is warranted for 
scarring of the left arm.  He contends that the STRs document a 
left arm scar in a record dated in April 1973, which he claims 
resulted from a bayonet wound sustained during hand to hand 
combat in Korea.  

The primary basis for the Veteran's claim arises from his belief 
that a record dated in April 1973 documents a left arm scar, 
coupled with his belief that either VA read this record 
incorrectly or has not reviewed it in conjunction with his claim.  
Significantly, a STR documenting a left arm scar is both on file 
and legible.  However, the record is not dated in April 1973 as 
contended by the Veteran.  The examination report documenting the 
left arm scar is documented on an enlistment examination report 
which has a handwritten date of April 17, 1972, and a later date 
stamp of April 28, 1972, certifying the report.  There is no STR 
or examination report on file dated in April 1973 and there is no 
other mention of a left arm scar in the STRs.  

In light of this evidence, the Board must address whether a left 
arm scar existed prior to service.  Every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.

To rebut the presumption of sound condition under section 1111 
for conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Clear 
and unmistakable evidence is a more formidable evidentiary burden 
than the preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy than 
clear and unmistakable evidence).  

Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the Veteran's claim 
must be considered one for service incurrence or direct service 
connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, 
in cases where the presumption of soundness cannot be rebutted, 
the effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence 
of conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  In 
this case, the left arm scar was physically shown at the time of 
the April 1972 enlistment examination report and was not merely 
documented by history, thereby rebutting the presumption of 
soundness as pertains to this condition and establishing that the 
condition was pre-existing.  In turn, this means that VAOPGCPREC 
3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004) do not apply, i.e., VA does not have to 
show by clear and unmistakable evidence (CUE) both that the 
Veteran had a left arm scar prior to service and that it was not 
aggravated by his service.  Instead, he, not VA, has the burden 
of showing a chronic (meaning permanent) worsening of the left 
arm scar while in service.  If, as here, a pre-existing 
disability is noted upon entry into service, the Veteran cannot 
bring a claim for service connection for that disability, but he 
may bring a claim for service-connected aggravation of that 
disability.  In that case, § 1153 applies and the burden falls on 
him to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that 
evidence of a temporary flare-up, without more, does not satisfy 
the level of proof required of a non-combat Veteran to establish 
an increase in disability).

In addressing the question of whether a left arm scar was 
aggravated by service, the Board reiterates that aggravation 
during or on account of service may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).

In this case, the STRs are entirely negative for any reference to 
a left arm wound, scarring, or for any for symptomatology 
associated therewith.  The 1974 separation examination report 
similarly fails to document any abnormalities of the left arm or 
skin.  Significantly, post-service there is no indication of any 
symptomatology associated with a left arm scar.  In this regard, 
post-service records fail to include any complaints, clinical 
findings or diagnosis associated with the left arm scar.  Even 
more significantly, post-service, the Veteran himself has not 
provided any lay evidence of symptomatology associated with the 
left arm scar, although he has been given ample opportunity to do 
so.  Post service lay statements and 2009 hearing testimony are 
entirely negative for any description of symptomatology 
associated with the left arm scar, to include pain.  As such, 
there is no basis for a finding of any increase in the severity 
of the left arm scar, in or as a result of service.  
Consequently, the preponderance of the evidence is against a 
finding that the Veteran's pres-service left arm scar was 
aggravated by service.

In rendering this determination, the Board rejects the Veteran's 
contention of service incurrence of a left arm scar during 
service as a result of a combat-related wound.  In so concluding, 
the Board makes a specific finding that the contemporaneous STRs 
in this case, particularly the enlistment examination report of 
1972 reflecting physical evidence of a pre-existing left arm 
scar, are of high credibility and probative value.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such 
as the Veteran's service treatment records, has greater probative 
value than reported history.)  In contrast, are the Veteran's 
assertions initially presented approximately 30 years after 
service, regarding service incurrence of a left arm scar, 
allegedly caused by a combat wound and reportedly substantiated 
in an "April 1973" STR.  The Veteran's lay statements regarding 
service incurrence of a left arm wound and scar are specifically 
contradicted by the STRs and are almost solely based on his 
inaccurate and incorrect interpretation of information contained 
in the STRs, as previously discussed.  The Board finds that the 
Veteran's account is otherwise entirely lacking credibility as 
there is no clinical or objective documentation of a left arm 
combat wound, nor did the Veteran subjectively describe any such 
event while being treated for PTSD in 2002 or in his 2002 
stressor statement - or at any time prior to the denial of his 
PTSD claim in April 2003.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(holding that 
credibility can be impeached generally by a showing of interest, 
bias, inconsistent statements, or, to a certain extent, bad 
character); see also Layno v. Brown, 6 Vet. App. 465 (1995).  As 
such, the Board finds the account of sustaining such a wound not 
to be credible.  

In sum, a left arm scar pre-existed service and was not 
aggravated by service and there is no credible evidence showing 
that the Veteran sustained a wound scar of the left arm during 
service.  The evidence is not in relative equipoise (i.e., about 
evenly balanced for and against the claim); rather, the 
preponderance of the evidence is unfavorable, so the benefit- of-
the-doubt rule does not apply, and the claim must be denied. 38 
C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

B.	Clear and Unmistakable Error - April 2003 Rating Decision

The Veteran contends that April 22, 2003 rating decision denying 
his service connection claim for PTSD contains clear and 
unmistakable error.  Specifically, the Veteran contends that CUE 
is shown by: (1) failure to obtain and consider STRs including a 
medical report documenting a left arm scar, claimed to have 
resulted from combat wound sustained in Vietnam, and also claimed 
as a stressor supporting a PTSD diagnosis - also described as a 
failure in the duty to assist; (2) misinterpretation of 
"ChPriDu" as shown in the service personnel records.  

Previous determinations, which are final and binding, including 
decisions of service connection, degree of disability and other 
issues, will be accepted as correct in the absence of CUE.  38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid CUE 
claim, a Veteran must show that either the correct facts, as they 
were known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 
(1992).

The Court has stressed consistently the rigorous nature of the 
concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether 
clear and unmistakable error is present in a prior determination.

(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must 
be based on the record and law that existed at the time of the 
prior adjudication in question and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error, the 
claimant must demonstrate that either the correct facts, as they 
were known at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication 
or a disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that VA committed 
administrative error during the adjudication process.  Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be clear 
and unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can never 
rise to the stringent definition of clear and unmistakable error.  
Fugo, 6 Vet. App. at 43-44.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  38 C.F.R. § 3.304(f) (2002, 2009). 

The Board notes that effective July 13, 2010, VA amended 38 
C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the 
evidentiary standards for establishing the occurrence of an in-
service stressor for non-combat veterans.  See 75 Fed. Reg. 
39,843-39,852 (effective July 13, 2010).  However, those 
provisions are not applicable in this case as a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question, as 
reflected above.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994),

Having reviewed the evidence, the Board concludes that the April 
2003 rating decision did not contain clear and unmistakable 
error.  

The Veteran originally filed a claim for entitlement to service 
connection for PTSD in February 2002.  The claim was denied in an 
April 2003 rating decision.  The Veteran was properly notified of 
the decision in April 2003, did not appeal it and it became 
final.  There are only two exceptions to the rule of finality of 
VA decisions, i.e., challenges based on clear and unmistakable 
error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 
7111), and reopened claims based on new and material evidence (38 
U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. 
Cir. 2002).  Previous determinations which are final and binding 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 
3.105, 20.1400.

In an April 2003 rating decision, service connection was denied 
for PTSD.  The RO pointed out that the Veteran served as a 
machine gunner, with no evidence of any combat citations or 
combat participation.  The decision indicated that the Veteran 
served at "ChPriDu" from April 30, 1973 to May 25, 1973.  The 
RO denied the claim reasoning that the available medical evidence 
was insufficient to confirm a link between current symptoms and a 
reported stressor, and that the Veteran had not provided 
sufficient detail to enable confirmation of a claimed stressor.  

The Veteran contends that essentially the correct facts were not 
before the RO at the time of the April 2003 rating decision, 
alleging that certain service treatment and personnel records 
were not on file.  The April 2003 rating decision reflects 
consideration of service treatment and personnel records.  The 
Veteran claims that there was a treatment record dated in April 
1973 showing a scar of the left arm, which he claims was the 
result of a wound in combat which was not considered at the time 
of the April 2003 rating decision and that this evidence was 
supportive of his claim of service connection for PTSD.  The 
Board notes that the report of which the Veteran speaks is 
actually dated in April 1972, and is the Veteran's service 
entrance examination.  Thus, it shows that prior to entering 
service, the Veteran had a scar of the left arm.  Irrespective of 
whether this report, or any other service treatment report, was 
of record at that time of the April 2003 rating decision, such an 
error would not have manifestly changed the outcome at the time 
the April 2003 decision was made, as the April 1972 report or any 
other service treatment record does not support any element 
necessary to substantiate the claim of service connection for 
PTSD.  With respect to the service personnel records, although it 
appears that these were not obtained through NPRC, they were 
added to the file by the Veteran's own representative (at that 
time - The American Legion) in August 2002.  Hence, there is no 
merit to the Veteran's CUE contentions to the effect that the 
correct facts were not before the RO or fully considered at the 
time of the April 2003 rating decision.  

Similarly, in arguments presented in July 2006, there is an 
allegation of a failure of a duty to assist, based on a contended 
failure to obtain a legible copy of the STR which reportedly 
showed evidence of a left arm scar.  As explained above, a 
legible copy of an April 1972 examination report documenting a 
pre-existing left arm scar was in fact on file and the remainder 
of STRs fails to show evidence of service incurrence of either a 
left arm injury, wound or scar, alleged as a stressor supporting 
a diagnosis of PTSD.  Moreover, the Court has held that the 
failure to fulfill the duty to assist does not constitute CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

As for the argument presented in a July 2006 statement, to the 
effect that misinterpretation by the RO of "ChPriDu" as shown 
in the service personnel records amounts to CUE, again this 
contention has no merit.  As pointed out by the Veteran, it 
appears that upon adjudication of the claim in April 2003, the RO 
incorrectly believed this designation to represent the location 
of the Veteran's service in April and May 1973.  Actually,  
"ChPriDu" is a designation commonly used to identify a change 
of prior duty.  As such, the Veteran is correct in identifying 
this misinterpretation as an error.  The Board notes that the 
mere misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In addition, 
for purposes of establishing CUE in a prior final rating 
decision, the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made.  The basis for the denial of the PTSD 
claim in April 2003 was the absence of a verified stressor as 
well as lack of evidence establishing a link between current 
symptoms and a reported stressor.  The aforementioned error is 
immaterial to the disposition and resolution of the Veteran's 
claim and was in no way implicated as a basis for or factor in 
the denial, nor but for the error would the outcome of the 
decision have manifestly changed at the time it was made.  

The Board concludes the April 2003 rating decision was not 
clearly and unmistakably erroneous.  There was no error of fact 
or law that if evaluated by the Board would result in a 
manifestly different conclusion to which reasonable minds could 
not differ.  Also, the pertinent statutory and regulatory 
provisions extant at the time of the April 2003 decision were 
correctly applied.  For the foregoing reasons, the Board finds 
that the April 2003 rating decision is valid, does not contain 
CUE and remains final.  38 U.S.C.A. § 7105 (West 2002).  This 
being the case, the Veteran's CUE claim is denied.


ORDER

Entitlement to service connection for left arm scarring is 
denied.

The April 2003 RO decision which denied service connection for 
PTSD did not contain clear and unmistakable error; the claim for 
revision of that decision on the grounds of CUE is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


